By the Court.
The extract from the paper signed by Dr. Towle was properly admitted, as a statement made by him at a former time, tending to contradict his testimony on the stand. The fact that the paper was also signed by Dr. Nichols was immaterial. The court did not rule that the paper was admissible, or that it was competent to prove that Dr. Nichols had signed it. The ruling was, that it was competent for the defendant to read to the jury such parts of the written statement as contradicted the testimony of Dr. Towle. To this ruling the plaintiff has no ground of exception.

Exceptions overruled.